DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7, 9, 11-12, 15, 17, 19, and 21-28 have been rejected.
Response to Arguments1
§103 Sharp in view of Ljujic

I. Sharp not Ambiguous 
Applicant starts off by submitting that Sharp is ambiguous and cites to Wasica. Rm. 10–13. Examiner has already addressed these contentions with Sharp in previous O.A.’s in Non-Final Rejection (02/18/2022) at paras. 3-4 (citing Advisory Action (11/16/2021)) and in Advisory Action (11/16/2021), both of which are incorporated by reference in full herein.

II. Electronic Payments taught by Sharp, Piecemeal Analysis, and Quotations
Applicant submits that Ljujic does not teach activation. It appears that Applicant has a typo when quoting Ljujic and forgets to close quotations. Applicants submissions on pg. 15 are reproduced in-part and highlighted below.

    PNG
    media_image1.png
    508
    692
    media_image1.png
    Greyscale
 
Remarks at p. 15 submits in parenthetical that the virtual card of Ljujic appears teaches that the virtual card cannot be used. This is not in the reference of Ljujic. The proper quotation of Ljujic is reproduced below in para. 0189 and highlighted by Examiner.

    PNG
    media_image2.png
    332
    519
    media_image2.png
    Greyscale

In parenthetical for the virtual card, Applicant appears to submit that the “use [of the virtual card] is not possible until after delivery.” (Emphasis added.) Examiner is relying on Sharp to teach that virtual payment items are useable. This is discussed below.
Examiner is relying on Sharp is to that a virtual item may be readily useable for e-payments. See Sharp at 0180 (“redemption option may be immediately utilized by the customer [91] in electronic form….”) (underlining added), 0184 (“immediately utilized”)). These citations go unchallenged and unacknowledged.
The citation to para. 0180 was found in previous O.A.’s. Put another way, there is nothing in Ljujic to suggest that is not possible to activate a digital item. It is merely a software implementation. 
Taking Sharp’s teachings of redemption options being readily usable, the principle function of Sharp would not change. Examiner is merely using Ljujic to teach a virtual card that may activate a physical card and that both the virtual and physical card have identifiers. There is nothing in Ljujic to suggest that the virtual card is unable to be used or that Ljujic teaches away. As such, Applicant’s argument is piecemeal analysis. 
III. Ljujic and Barry and Toggling
Applicant submits that the newly added language is not taught. Rm. at 19–20. Specifically, Applicant points to Final O.A. on pp. 3-4 and references Barry’s toggling. However, Applicant fails to acknowledge that Barry does not require toggling and may allow for the virtual card to remain active. This is found in new citations to para. 0038 below. See Barry at Fig. 2 Item 202; 0029, 0030 “virtual card is activate and can be used”, 0038 (allowing for optional toggling by “virtual account remains activate even after the creation of…physical card [or]….virtual card [may be] deactivated.”).

IV. Barry and Principle Function
Applicant fails to recognize the subsidiary facts on a case by case basis. For example, Applicant cites to a biochemical case related to “molecular weight distribution polymer.” Rm. at 22 (citing Trivascular). The subsidiary facts of the instant case relate to virtual items being related to common sense reasoning as Barry relates to account management. This is KSR rational. Further, Barry does not require the deactivation of the virtual card as cited in 0038. Further still, looking to Barry’s problems-solutions, para. 0017 discloses: “This system enables consumers to hold multi-variant payment-card account…with a single PAN wherein the customer may select at any time which variant they prefer (variants including physical card, virtual card, mobile phone payment, etc.) and activate the variant (deactivating all other variants) in a way such that [the user] has the same PAN.” Simply put, there is no requirement in Barry that the user deactivate.
Further, Applicant fails to notes that Barry’s features of virtual card activation is integrated into Ljujic, not the other way around. That is, Examiner is using Ljujic to teach the virtual card and using Barry to show that the virtual card is Ljujic can be readily used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 and 26-28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20160012465A1 Sharp in view of US20150371219A1 Ljujic.
Regarding claims 1, 11, and 19 Sharp2 teaches:
generating, by a payment service system (PSS) and in a data store (Fig. 12 Item 129, Fig. 286; 0630 “a user may be required to create an account to perform…functions”, 0704, 0905-0906, 1022 (discussing database table)) maintained by the PSS (Fig. 12 Item 128), an account for a user (Fig. 6 Item 48 (showing account); 0952 “system mobile application [can] create one account profile 130”, 1020 “create a system profile 130 account 48”) (Examiner notes that MySQL is used, without limitation, to store account information in table, see 0496-0499 & Figs. 282 to 286. For example, MySQL commands such as “CREATE USER” and “INSERT” may be used, see 0499. Examiner notes that the system may require the user to create an account before perform functions, see 0630.), wherein the account is generated based on an account request received from the user via a payment application associated with the PSS and executing on a device associated with the user (Fig. 20 Item 127, 147, Fig. 21; 0851 “mobile app” or “browsers”, 0874-0876, 0878 “system website 127 or a system application 147 such as a mobile application”, 0886 (loading funds or credits with application)), and wherein the PSS is configured to process payment transactions for the user (0685-0686, 0702) using the account;
receiving, by the PSS and from the payment application (0682, 0896), a…payment card request from the user to associate a payment card with the account (Fig. 1 Items 4, 8 (i.e. user data), Fig. 6 Item 48 (showing user data in detail); 0681, 1020 “create a system profile 130 account 48 and associated funds or credit…with the system account and/or third party cards, such as system user’s bank, credit, and/or debit cards”) (Examiner notes that the user data is associated with the database 129, see 0679. This is all associated with the card via the database when customer input (4) is feed into the system. Ultimately, the language of “payment card request” is taught because the user input (4) results in output of card (19) as seen in Fig. 1.), wherein the payment card request is made via an interaction by the user with the payment application (Fig. 20 Item 127, 147, Fig. 21; 0851 “mobile app” or “browsers”, 0874-0876, 0878 “system website 127 or a system application 147 such as a mobile application”, 0886 (loading funds or credits)); (Examiner notes that transactions with the system 127 may be through software component 147. Examiner notes that the Sharp (0180) provide funding a number of ways. Fig. 1 is consistent with this teaching, see Fig. 1 at least Items 12-14, 78, 15-18, and 81. Examiner notes that the “redemption option [is associated with] a system profile [130] of the user [91], see 0184. Further, the system profile comprises the user data eight (8) therein, see Fig. 20 Item 8, wherein the user data comprises the account number therein, see Fig. 6 Item 48.)
based on the payment card request, facilitating, by the PSS (0861 (discussing flexible network), 0896 (same)) (Examiner is taking “facilitating” as results oriented language, and therefore, broad.):
transmission of instructions (0807, 0896) to cause the…payment card associated with a payment card identifier to be printed (Fig. 14 Items 98, 104; 0177 (“printing means”), 0797, 0798, 0807, 0812-0813, 0841) for physical delivery to the user; and (0796) (Examiner notes that the card is part of the “output,” see Fig. 1 Items “output” and 19. The printing of the card can occur after the virtual card available, see Fig. 18 Items 249’ through 258’)
…wherein the virtual card account is active and usable in a first payment transaction of the payment transactions, wherein the first payment transaction occurs prior (0087 (discussing redemption information), 0180 (“redemption option may be immediately utilized by the customer [91] in electronic form….”) (underlining added), 0184 (“immediately utilized”)) (Examiner is taking redemption option as the virtual card; however, it can be appreciated that the redemption option is flexible in form that allows later use and transfer to other users, see 0180. Nonetheless, redemption option teaches virtual card. Further still, Sharp discloses a plurality of forms of the redemption data. Specifically, “an electronic credit card [12]” is disclosed, see 0184. Examiner importantly notes that card 19 is the physical card as output whereas card 12 is the virtual card. Further still, the virtual card, through the redemption information framework, used as seen in 0658-0659.) to delivery and activation of the payment card; and (Examiner notes that Figs. 16, 17, and 18 disclose the overall flow. For example, online redemption can take place at 233’, and as discussed before, this may be in the form of a virtual card. The chronology is shown with the language of “If pick up later” which connects to Fig. 18. At Fig. 18, which is at a later point in time, the user may get a physical card that is at least dispended via the kiosk, see Fig. 18 Items 249’ through 258’.)
upon receiving an indication of physical receipt of the physical payment card (Fig. 10 Items inside 84; 0652 “data matrix code, bar code” and the like, 0683-0684) (Examiner notes that QR codes and the like are an indication of mancupation (i.e. physical possession) since the identifiers are on the card. Additionally, the activation may take place through “website” or “software application” or even “mobile applications,” see 0652.), activating, by the PSS, the physical payment card, wherein the virtual payment card remains active after activation of the physical payment card, and wherein either the virtual payment card or physical payment card is usable in individual second payment transactions of the payment transactions (0652 (discussing “activation through a kiosk”) (Examiner notes that Sharp discloses an embodiment whereby the user may have a “system card” in a semi-activate state that is ultimately activated, see 0671. Later, the user may perform activation through a POS with a clerk, see 0673, or this may be done in “private,” see 0673. However, it can be appreciated that Sharp is non-limiting. That is, the “[s]ystem cards may be…offered for purchase through kiosks….[whereby] [k]iosks or vending apparatus may, via the Internet….allow purchase and/or activation activates to be completed[,]” see 0674. Simply put, the activation of the card after purchase can be done remotely. Lastly, the physical card allows for the redemption information to be associated therewith, see 0716 (“a physical component of the system”). Sharp allows for the user both different types of redemption information through the partition information 71, see 0716. The best figure is Fig. 10 for the physical card.) for use in payment transactions (0685, 0686 (payment with scanning and the like), 0687 (payment with sticker), 0702).

Sharp does not teach distinguish between a physical payment cards and a virtual payment card as the Examiner mapped virtual payment card to redemption data which is a repository of funds for use.
Ljujic teaches “activation” of cards using OCR functionality (0189). Using augmented reality, a user is to utilize a “recognition system” (Fig. 14; 0173) with their mobile device to find a match of “identified image patterns” after extraction (Fig. 14 Items S61-62). As such Ljujic teaches both cards with unique identifiers:
presentation, via the payment application and on a user interface of the device, of a virtual payment card including a second identifier (Fig. 7 (explaining design process for virtual card; 0161-0162 (card and AR); see also 157 ((disclosing physical features of physical card)); ….
…virtual payment card (Fig. 13)…including a first identifier (0188 “matching…bitmapped patterns representing characters”)…physical payment card (Fig. 5 Item S25)…including a second identifier (for example PAN number, 0186 and other card information)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify Sharp’s repository of funds called redemption data with Ljujic’s physical and virtual card in order to provide a wide array of functionality including: activation of a physical card (0189), logging in (0189), and the like.



    PNG
    media_image3.png
    1033
    1076
    media_image3.png
    Greyscale

Figure 1 reproduced from Sharp Fig. 1 (Examiner’s annotations).


Regarding claims 2 and 12 Sharp teaches:
presenting, by the payment application interfacing with the PSS, a handwriting interface for capturing handwritten input from the user (Fig. 1 Items 3, 4; 0880 “a stylus or digital pen type instrument may be employed on a system kiosk to obtain customer inputs 4 which include a customer signature”) (underlining added) (Examiner notes that, while para. 0880 discloses a kiosk, Sharp teaches alternative embodiments such a mobile device, e.g. Fig. 20 Items 127, 147.), wherein the handwritten input (Fig. 1 Item 8, Fig. 6 Item 55; 0679 “signature information”, 0793 “signature information”) (Examiner notes that the database 129 stores user data 8 which comprises at least signature information. Examiner notes that )…with a card customization feature (0183 (“customized with one or more unique features….[such as] a 1D barcode, a 2D barcode”)) (Examiner notes that many of the gift cards have QR codes and other materials, see Figs. 40-51.) for printing on the physical payment card (Fig. 14 Items 98, 104; 0177 (“printing means”), 0797, 0798, 0807, 0812-0813, 0841).
Sharp does not teach:
associating a signature with a custom feature on the card
…virtual payment card …including a first identifier…physical payment card…including a second identifier…
Ljujic teaches:
[an image] is associated with [the card] (0151) (Examiner is relying on the image design process at S42 to S45. In Fig. 9, the user clicks “Apply to card” and the image is added. If they so choose, the image can be later altered in Fig. 10.)
…virtual payment card (Fig. 13)…including a first identifier (0188 “matching…bitmapped patterns representing characters”)…physical payment card (Fig. 5 Item S25)…including a second identifier (for example PAN number, 0186 and other card information)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify Sharps customized card design processes and signature authentication with at least a stylus with the image association process in Ljujic by allowing a user to have their signature to be placed on their card as a form of identification.
For example, it is well known that credit card typically requires a signature of a user on the back of the credit card for authentication purposes prior to use. As such, it would be obvious to upload an image of a user’s signature or other type of user feature as a form of authentication. Indeed, Sharp contemplates this in at least Fig. 48. 

    PNG
    media_image4.png
    230
    323
    media_image4.png
    Greyscale

Figure 2 reproduced from Sharp Fig. 48 (showing picture of person)
Therefore, one skilled in the art would be able to visualize a simple substitute of Fig. 48’s photo picture of a card holder with a user signature of the card holder.

Regarding claims 3 and 21 Sharp teaches:
mapping, by the PSS and in the data store (Fig. 12 Item 129, Fig. 286; 0704, 0905-0906, 1022 (discussing database table)), card information associated with the payment card to the account of the user (Fig. 285; 0499 (“database table…containing user account information such as associated card/PIN information….”)) (Examiner notes that MySQL is utilized and that the table is called “send1_account” which has “list of activated accounts,” see 0498. A plurality of information such as card number is located therein.).

Sharp does not teach:
upon receiving a confirmation of the card customization feature
…virtual payment card …including a first identifier…physical payment card…including a second identifier…
Ljujic teaches:
further comprising, upon receiving a confirmation of the card customization feature (0151) (Examiner is relying on the image design process at S42 to S45. In Fig. 9, the user clicks “Apply to card” and the image is added. If they so choose, the image can be later altered in Fig. 10.):
…virtual payment card (Fig. 13)…including a first identifier (0188 “matching…bitmapped patterns representing characters”)…physical payment card (Fig. 5 Item S25)…including a second identifier (for example PAN number, 0186 and other card information)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the design process of Sharp with the design process Ljujic by providing a button before applying custom features because the design process can be frustrating at times. For example, Ljujic discloses files such as “.jpg” and “.png” and the like may be uploaded. (Id. at 0151.) Thereafter, the picture can be “scaled to fit.” (Id. at 0152.) Similarly, Ljujic goes on to disclose other features such as color alternations (Id. at 0154.). Simply put, it is always obvious to make some aesthetic during a design process. 

Regarding claims 4 and 13 Sharp teaches:
The method as claim 2 recites, wherein instructions to cause the payment card to be printed (Fig. 14 Items 98, 104; 0177 (“printing means”), 0797, 0798, 0807, 0812-0813, 0841) for physical delivery (0796) (Examiner notes that the card is part of the “output,” see Fig. 1 Items “output” and 19. The printing of the card can occur after the virtual card available, see Fig. 18 Items 249’ through 258’) include instructions to print the card customization feature on the payment card (Fig. 10 Items inside 84; 0652 “data matrix code, bar code” and the like, 0683-0684) (Examiner notes that QR codes and the like are an indication of mancupation (i.e. physical possession) since the identifiers are on the card. Additionally, the activation may take place through “website” or “software application” or even “mobile applications,” see 0652.).
Sharp does not teach virtual card design.
Ljujic teaches:
…virtual payment card (Fig. 13)…including a first identifier (0188 “matching…bitmapped patterns representing characters”)…physical payment card (Fig. 5 Item S25)…including a second identifier (for example PAN number, 0186 and other card information)…
…wherein the virtual payment card include the card customization features (Fig. 7; S46 or S42)…

Regarding claims 5 Sharp teaches:
The method as claim 4 recites, wherein the instructions to print the card customization feature on the physical payment card comprise instructions to print the card customization feature (Fig. 10 Items inside 84; 0652 “data matrix code, bar code” and the like, 0683-0684) (Examiner notes that QR codes and the like are an indication of mancupation (i.e. physical possession) since the identifiers are on the card. Additionally, the activation may take place through “website” or “software application” or even “mobile applications,” see 0652.) at a predetermined location (Figs. 40-51) on the physical payment card (0183 (“customized with one or more unique features….[such as] a 1D barcode, a 2D barcode”)).

Regarding claims 7 and 15 Sharp teaches:
The method as claim 6 recites, wherein the…payment card includes content printed on the …payment card, including one or more of an account number, a name, an expiration date, a financial entity associated with the account, or a card customization feature (0743, 0744).
Sharp does not teach distinguish between a physical payment cards and a virtual payment card as the Examiner mapped virtual payment card to redemption data which is a repository of funds for use.
Ljujic teaches “activation” of cards using OCR functionality (0189). Using augmented reality, a user is to utilize a “recognition system” (Fig. 14; 0173) with their mobile device to find a match of “identified image patterns” after extraction (Fig. 14 Items S61-62). As such Ljujic teaches both cards with unique identifiers:
presenting, via the payment application and on a user interface of the device, of a virtual payment card including a second identifier (Fig. 7 (explaining design process for virtual card; 0161-0162 (card and AR); see also 157 ((disclosing physical features of physical card)); ….
…virtual payment card (Fig. 13)…including a first identifier (0188 “matching…bitmapped patterns representing characters”)…physical payment card (Fig. 5 Item S25)…including a second identifier (for example PAN number, 0186 and other card information)…

Regarding claims 9 and 17 Sharp teaches:
configuring the virtual payment card account for inclusion in a virtual wallet associated with the user and the device associated with the user (Fig. 99 Item 100; 0374 “digital wallets associated with user profiles…and/or redemption options.”, 0730 “digital wallets stored on the user’s mobile device 96”; see also 0734, 0853, 0858) (Examiner notes, as previously established, that the virtual card is part of the redemption framework.).

Regarding claim 22 Ljujic teaches:
the first card identifier and the second card identifier are identical (0174)…

Regarding claim 23 Ljujic teaches:
wherein the first card identifier is different from the second card identifier (0185)…

Regarding claim 26 Ljujic teaches:
wherein the card customization feature comprises at least one of a color or design. (0151)

Regarding claim 27 Ljujic teaches:
wherein the first card identifier and second card identifier each comprise an account number (0173, 0185-0186; Claim 53).

Regarding claims 28 Ljujic teaches:
wherein the first card identifier and second card identifier each comprise sixteen digits (0173, 0185-0186; Claim 53).

Claims 1-23 and 26-28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20150371219A1 Ljujic in view of US20130103581 Barry.
Regarding claims 1, 11, and 19 Ljujic teaches:
generating, by a payment service system (PSS) (Fig. 1 Item 500; see also 0193 (“single location or distributed across a network”)) and in a data store maintained by the PSS, an account for a user (Fig. 3 (displaying “Paneleven Bank”); 0098 “bank’s database”), wherein the account is generated based on an account request received from the user (Fig. 2 Item “S2”; 0096 “register[] to use the system”) via a payment application associated with the PSS and executing on a device associated with the user (0057 “mobile device via [] application”), and wherein the PSS is configured to process payment transactions for the user (Fig. 1 Item 500; 0088 “such as bank”);
receiving, by the PSS and from the payment application, a payment card request from the user to associate a physical payment card with the account (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)), wherein the payment card request is made via an interaction by the user with the payment application (0160);
based on the payment card request, facilitating, by the PSS:
transmission of instructions to cause the physical payment card including a first card identifier (0185 (disclosing card with PAN and “16-digit number printed”); see, e.g., Fig. 11 (showing credit card number)) to be printed (0015 discussing “print”, 0019, 0087 “image is transmitted across network”)…
presentation, via the payment application and on a user interface of the device, of a virtual payment card including a second card identifier (Figs. 11-12 Item CC number on VISA card; 0163-0169), wherein the virtual payment card is associated with the account and the physical payment card (0163-0169)…wherein the first payment transaction occurs…and activation of the physical payment card; and (0189 “OCR functionality could be used for card activation purposes.”)
upon receiving an indication of physical receipt of the physical payment card (0189 “OCR functionality”), activating, by the PSS, the physical payment card (0189 “card activation purposes”)….
While Ljujic does discussed OCR functionality as it relates to “card activation” (0189), Ljujic does not go into implementation details on how this activation is to occur. Nor does Ljujic does expressly teach delivery the of the physical payment card. But c.f. Ljujic 0158 (disclosing physical features of physical card), 0171 (delivering virtual card), 0185 (disclosing physical features “embossed” on a card).
Barry as a whole teaches two card formats of (i) physical and (ii) virtual. Barry at 0008 (“When one format is selected, the other format is inactive.”). Barry goes into detail for physical card activation. That is, the virtual card may be activated while the physical card is out for delivery (Fig. 3 Items 301, 302) and the physical card is to be activated as a later point in time (Fig. 4 Item 403, 404). Barry additionally teaches a “single PAN”. Barry at 0017. The PAN is ultimately used with both the virtual card and the physical card. Barry at 0030 (PAN with virtual), 0042 (PAN with physical).
Barry teaches as follows:
and wherein the virtual payment card is active and usable in a first payment transaction of the payment transactions (Fig. 2 Item 202; 0029, 0030 “virtual card is activate and can be used”, 0038 (allowing for optional toggling by “virtual account remains activate even after the creation of…physical card [or]….virtual card [may be] deactivated.”)…
for physical delivery to the user; and (0017 “delivered to the consumer”)
physical payment card…virtual payment card (Fig. 2 Item 202; 0027 (Section Header), 0029-0030)… prior to delivery of the payment card; and (0017 “delivered to the consumer”)
activating…physical payment card (0039-0042)… wherein the virtual payment card remains active after activation of the physical payment card, and wherein either the virtual payment card or the physical… payment card 1s usable m individual second payment transactions of the payment transactions (Fig. 2 Item 202; 0029, 0030 “virtual card is activate and can be used”, 0038 (allowing for optional toggling by “virtual account remains activate even after the creation of…physical card [or]….virtual card [may be] deactivated.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the design process of Ljujic with the activation of Barry in order to use both a virtual and physical card because the virtual card allows for “rapid” deployment. Barry at 0017.

Regarding claim 2 Ljujic teaches:
presenting, by the payment application interfacing with the PSS…with a card customization feature for printing on the physical payment card (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).
Ljujic does not teach: a handwriting interface for capturing handwritten input from the user, wherein the handwritten input is associated. However, smart phone and mobile devices with touch screens are old and well known. Similarly, hand signatures are old and well known along with signatures on the back of credit cards to activate them.
Therefore, it would have been obvious to a POSITA to combine the card design process, namely the card design process, of Ljujic with old elements in the art in order to preauthorize physical card activation. That is, it is well known that all users must sign the back of their credit card before using it. As such, it is obvious to have the card signed upfront in order to automate a manual activity. MPEP 2144.04(III). For the language of “old” and/or “well known”, Examiner is taking express official notice.
Examiner notes that on Remarks (2022-04-04), Applicant does not traverse (or even acknowledge) Examiner’s used of Official Notice. Therefore, this is taken as admitted prior art.

Regarding claim 3 and 21 Ljujic teaches:
further comprising, upon receiving a confirmation of the card customization feature:
mapping, by the PSS and in the data store, card information associated with the physical payment card to the account of the user (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).

Regarding claim 4 Ljujic teaches:
wherein instructions to cause the physical payment card to be printed for physical delivery include instructions to print a card customization feature on the physical payment card (0015 discussing “print”, 0019, 0087 “image is transmitted across network”), and wherein the virtual payment card include the card customization feature (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).

Regarding claim 5 Ljujic teaches:
wherein the instructions to print the card customization feature on the physical payment card comprise instructions to print the card customization feature at a predetermined location on the physical payment card (0015 discussing “print”, 0019, 0087 “image is transmitted across network”).

Regarding claim 7/15 Ljujic teaches:
wherein the virtual payment card includes content printed on the physical payment card, including one or more of an account number, a name, an expiration date, a financial entity associated with the account, or a card customization feature 0162 (explaining nature of video card), 0171 (delivering video card).

Regarding claim 9/17 Barry teaches:
configuring the virtual payment card for inclusion in a virtual wallet associated with the user and the device associated with the user. (0029-0032)
(Note: Examiner is reading in light of Spec. in view of 0043, 00118.)

Regarding claim 22 Ljujic teaches: wherein the first card identifier and the second card identifier are identical. (0174)

Regarding claim 23 Ljujic teaches: wherein the first card identifier is different from the second card identifier. (0185)

Regarding claim 26, Ljujic teaches wherein the card customization feature comprises at least one of a color or design. (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”))

Regarding claim 27 Ljujic teaches:
wherein the first card identifier and second card identifier each comprise an account number (0173, 0185-0186; Claim 53).

Regarding claims 28 Ljujic teaches:
wherein the first card identifier and second card identifier each comprise sixteen digits (0173, 0185-0186; Claim 53).

Claims 24-25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20150371219A1 Ljujic in view of US20130103581 Barry in view of US 20030028481 Flitcroft.
Regarding claim 24 Ljujic teaches: wherein at least one of the first card identifier and the second card identifier (0185 (disclosing card with PAN and “16-digit number printed”); see, e.g., Fig. 11 (showing credit card number)) 
Neither Ljujic nor Barry: comprises a proxy for an account number associated with the account.
Flitcroft teaches: comprises a proxy for an account number associated with the account. (0085)

Therefore, it would have been obvious to a POSITA to combined the teaching of Ljujic’s card (in combination with Barry) numbers with Flitcroft’ s limited use card numbers in order to provide security to a user’s master card number just in case the master card number gets stolen. Flitcroft at 0006.

Regarding claim 25 Ljujic teaches: wherein the second card identifier (0185)
Neither Ljujic nor Barry teach: is a proxy for the first card identifier.
Flitcroft teaches: is a proxy for the first card identifier. (0085)

Claims 24-25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Sharp in view of Ljujic in view of Flitcroft.
Regarding claim 24 Ljujic teaches: wherein at least one of the first card identifier and the second card identifier (0185 (disclosing card with PAN and “16-digit number printed”); see, e.g., Fig. 11 (showing credit card number)) 
Neither Sharp nor Ljujic teach: comprises a proxy for an account number associated with the account.
Flitcroft teaches: comprises a proxy for an account number associated with the account. (0085)

Therefore, it would have been obvious to a POSITA to combined the teaching of Ljujic’s physical (in combination with primary reference Sharp) and virtual cards with Flitcroft’ s limited use card numbers in order to provide security to a user’s master card number just in case the master card number gets stolen. Flitcroft at 0006.

Regarding claim 25 Ljujic teaches: wherein the second card identifier (0185)
Neither Ljujic nor Barry teach: is a proxy for the first card identifier.
Flitcroft teaches: is a proxy for the first card identifier. (0085)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20030028481 Flitcroft (disclosing codes)
US10740735 Malhotra (delivering card with codes)
US20160063484A1 Carpenter (taking picture of card for activation)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
    

    
        1 Remarks (2022-05-31) are herein referred to as “Rm.”
        2 See annotated Fig. 1 of Sharp below claim language for a picture aid.